ACCEPTED
                                                                                         03-14-00088-CR
                                                                                                 7563401
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/27/2015 3:23:03 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                                PAUL EVANS
                             ATTORNEY AT LAW
                               811 Nueces Street                       FILED IN
                                                                3rd COURT OF APPEALS
                             AUSTIN, TEXAS 78701                     AUSTIN, TEXAS
                                (512) 569-1418                  10/27/2015 3:23:03 PM
                                 Fax 692-8002                       JEFFREY D. KYLE
                                                                         Clerk


Jeffrey D. Kyle, Clerk                                    October 27, 2015
Court of Appeals, Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

RE: Court of Appeals Number: 03-14-00088-CR; 03-14-00408-CR

Trial Court Case Number: D-1-DC-12-301231; D-1-DC-12-203247

Style: Darius Dontae Lovings v. State of Texas


To the Honorable Court:

I am in receipt of your letter, dated October 8, 2015, and received on October 13,
2015. I write to confirm that I do in fact intend to argue the above styled and
numbered causes before the Court at the designated time and place (see cover of
Appellant’s Brief, “ORAL ARGUMENT REQUESTED.”)


        Respectfully submitted,


        __/s/ Paul M. Evans__________
        Paul M. Evans
        811 Nueces Street
        Austin, Texas 78701
        (512) 569-1418
        (512) 692-8002 FAX
        SBN 24038885
        paulmatthewevans@hotmail.com
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

Appellant’s Brief was delivered by e-service facsimile to the office of the District

Attorney of Travis County—mailing address P.O. Box 1748, Austin, Texas 78767,

physical address 509 W. 11th Street, Austin, Texas 78701—on this the 27th day of

October, 2015.



                                          ___/s/ Paul M. Evans_____________

                                          Paul M. Evans




                      CERTIFICATE OF COMPLIANCE

      Relying on the Microsoft Word 97-2003 Document word count utility, I

hereby certify that the present document contains 235 words, counting all

contents herein.


                                          ___/s/ Paul M. Evans_____________

                                          Paul M. Evans